

116 HR 7970 IH: To designate the facility of the United States Postal Service located at 183 San Geronimo Valley Drive in Woodacre, California, as the “Marylu Giddings Post Office”.
U.S. House of Representatives
2020-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7970IN THE HOUSE OF REPRESENTATIVESAugust 7, 2020Mr. Huffman introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 183 San Geronimo Valley Drive in Woodacre, California, as the Marylu Giddings Post Office.1.Marylu Giddings Post Office(a)DesignationThe facility of the United States Postal Service located at 183 San Geronimo Valley Drive in Woodacre, California, shall be known and designated as the Marylu Giddings Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Marylu Giddings Post Office.